Title: From Thomas Jefferson to Père Chauvier, 16 September 1789
From: Jefferson, Thomas
To: Chauvier, Père



Monsieur
a Paris ce 16me. Sep. 1789.

J’ai l’honneur de vous remettre la lettre que vous avez eu la bonté de me confier. Au sujet du rachat de nos prisonniers à Algiers, qui sont actuellement quatorze, comme c’est notre debut avec cette nation, que ce que nous payons aujourdhui pourroit tirer en consequence, et qu’un taux un peu fort pourroit bien dechainer ces pirates contre nos citoyens par preference à ceux des autre nations, nous le croyons très important de le faire au meilleur marché possible, et en tout cas de ne pas depasser de certaines bornes. Je prendrai sur moi pour le moment de proposer jusqu’a la concurrence de 3000₶ livres Tournois par tete, et devant partir sous peu de jours pour l’ Amerique, je demanderai des ordres ulterieures de notre gouvernement. Si c’est leur volonté d’aller audela de ce prix, j’aurai l’honneur de vous en faire part. Monsieur Short, chargé de nos affaires  pendant mon absence, et qui demeurera chez moi, est muni des moyens de reprondre sur le champ à tous les engagements d’argent que vous aurez la bonté de prendre pour nous; et j’ai eu l’honneur de parler à Monsieur le comte de Monmorin, qui a eu la bonté de me promettre que, sur votre lettre, il se chargera de procurer le consentement du gouvernement que vous croyez necessaire à autoriser vos demarches. Je remets donc entre vos mains, Monsieur, le sort et le soin de mes compatriotes, et je vous prie de faire pour eux ce que vous croyez le mieux. C’est toujours avec un veritable plaisir que je vous repete combien nous sommes sensibles, mes concitoyens et moi, de la bonté avec laquelle vous vous etes preté à procurer la liberation de nos confreres, que je vous en renouvelle mes remercimens sinceres, et l’hommage des sentimens de respect et d’attachement avec lesquels j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

